[exhibit101_directorcompp001.jpg]
EXHIBIT 10.1 ZOOM VIDEO COMMUNICATIONS, INC. NON-EMPLOYEE DIRECTOR COMPENSATION
POLICY Each member of the Board of Directors (the “Board”) who is not also
serving as an employee of or consultant to Zoom Video Communications, Inc. (the
“Company”) or any of its subsidiaries (each such member, an “Eligible Director”)
will receive the compensation described in this Non-Employee Director
Compensation Policy (this “Policy”) for his or her Board service. This Policy is
effective commencing as of May 1, 2019 (the “Effective Date”) and may be amended
at any time in the sole discretion of the Board or the Compensation Committee of
the Board. An Eligible Director may decline all or any portion of his or her
compensation by giving notice to the Company prior to the date cash may be paid
or equity awards are to be granted, as the case may be. Annual Cash Compensation
Each Eligible Director will be eligible to receive the annual cash compensation
amounts set forth below effective upon (i) such Eligible Director’s first
election or appointment to the Board, in the case of an Eligible Director not
serving on the Board on the Effective Date; (ii) the Effective Date, in the case
of an Eligible Director serving on the Board on the Effective Date who holds an
unvested Company equity award on the Effective Date; or (iii) such Eligible
Director’s first re-election to the Board after the Effective Date, in the case
of an Eligible Director serving on the Board on the Effective Date who does not
hold an unvested Company equity award on the Effective Date (such applicable
date that an Eligible Director first becomes eligible to receive annual cash
compensation under this Policy, the “Eligibility Date”). If an Eligible
Director’s Eligibility Date is other than the first day of a fiscal quarter of
the Company, each annual retainer set forth below will be pro-rated based on
days served in the applicable fiscal year following the Eligibility Date, with
the pro-rated amount paid for the first fiscal quarter that includes the
Eligibility Date and regular full quarterly payments thereafter; provided,
however, that if the Eligible Director leaves service prior to the last day of a
fiscal quarter, the fee for such fiscal quarter will be pro-rated. All annual
cash fees are vested upon payment and are payable to such Eligible Directors in
equal quarterly installments in arrears on the last day of each of the Company’s
fiscal quarters in which the service occurred, beginning with service commencing
as of the Effective Date. 1. Annual Board Service Retainer: a. All Eligible
Directors: $30,000 b. Chairman of the Board Service Retainer (in addition to
Eligible Director Service Retainer): $13,500 c. Lead Independent Director (in
addition to Eligible Director Service Retainer): $13,500 2. Annual Committee
Chair Service Retainer (in addition to Committee Member Service Retainer): a.
Chairman of the Audit Committee: $10,000 b. Chairman of the Compensation
Committee: $7,000 c. Chairman of the Nominating and Corporate Governance
Committee: $3,500 3. Annual Committee Member Service Retainer: a. Member of the
Audit Committee: $10,000 b. Member of the Compensation Committee: $7,000 c.
Member of the Nominating and Corporate Governance Committee: $3,500 1 197442999
v19



--------------------------------------------------------------------------------



 
[exhibit101_directorcompp002.jpg]
Equity Compensation The equity compensation set forth below will be granted
under the Company’s 2019 Equity Incentive Plan or any successor plan (the
“Plan”). All equity compensation granted under this Policy will be in the form
of Restricted Stock Units (“RSUs”) (as defined in the Plan). All RSUs granted
under this Policy will vest in installments as described below subject to the
Eligible Director’s Continuous Services (as defined in the Plan) through such
vesting dates on the terms specified below; provided, however, that all RSUs
granted under this Policy will accelerate and vest in full upon (i) the Eligible
Director’s death or Disability (as defined in the Plan) or (ii) a Change in
Control (as defined in the Plan), subject in each case to the Eligible
Director’s Continuous Service through such date. 1. Initial Grant: For each
Eligible Director who is first elected or appointed to the Board following the
Effective Date, on the date of such Eligible Director’s initial election or
appointment to the Board (or, if such date is not a market trading day, the
first market trading day thereafter) (the “Initial Grant Date”), such Eligible
Director will be automatically, and without further action by the Board or
Compensation Committee of the Board, granted RSUs (the “Initial Grant RSUs”).
The number of Initial Grant RSUs will be determined based on the applicable
scheduled length of the term of the Eligible Director’s initial election or
appointment to the Board (the “Initial Term”). The Initial Grant RSUs will have
an aggregate grant date fair value (as calculated in accordance with ASC Topic
718) that is equal to $450,000 multiplied by the percentage obtained by dividing
the total number of expected calendar days in the Initial Term by the total
number of calendar days following the date of Eligible Director’s initial
election or appointment to the Board through and including the third anniversary
of such election or appointment date. The Initial Grant RSUs will vest in
substantially equal quarterly installments measured from the Initial Grant Date
over the applicable expected Initial Term (each a “Vesting Date”), provided
that, if the annual meeting of the Company’s stockholders (the “Annual Meeting”)
at which the scheduled Initial Term ends occurs prior to the last scheduled
quarterly Vesting Date for the Initial Grant RSUs, the Initial Grant RSUs shall
become fully vested as of the day immediately preceding such Annual Meeting.
Vesting of the Initial Grant RSUs is subject in all cases to the Eligible
Director’s Continuous Service (as defined in the Plan) through each such
applicable Vesting Date. 2. Interim Grant. For each Eligible Director serving on
the Board who holds an unvested Company equity award on the Effective Date, on
the date immediately following the date that each Company equity award that was
outstanding on the Effective Date and held by such Eligible Director becomes
fully vested with respect to all shares subject to such equity award (the “Final
Vesting Date”) (or, if such date immediately following the Final Vesting Date is
not a market trading day, the first market trading day thereafter), such
Eligible Director will be automatically, and without further action by the Board
or Compensation Committee of the Board, granted RSUs (the “Interim Grant RSUs”)
on such date (the “Interim Grant Date”). The number of Interim Grant RSUs will
be determined based on the applicable scheduled remaining length of the term of
the Eligible Director’s service on the Board following the Final Vesting Date
(the “Interim Term”). The Interim Grant RSUs will have an aggregate grant date
fair value (as calculated in accordance with ASC Topic 718) that is equal to
$450,000 multiplied by the percentage obtained by dividing the total number of
expected calendar days in the Interim Term by the total number of calendar days
following the Final Vesting Date through and including the third anniversary of
the Final Vesting Date. The Interim Grant RSUs will vest in substantially equal
quarterly installments measured from the Interim Grant Date over the applicable
expected Interim Term (each a “Vesting Date”), provided that, if the Annual
Meeting at which the scheduled Interim Term ends occurs prior to the last
scheduled quarterly Vesting Date for the Interim Grant RSUs, the Interim Grant
RSUs shall become fully vested as of the day immediately preceding 2 197442999
v19



--------------------------------------------------------------------------------



 
[exhibit101_directorcompp003.jpg]
such Annual Meeting. Vesting of the Interim Grant RSUs is subject in all cases
to the Eligible Director’s Continuous Service (as defined in the Plan) through
each such applicable Vesting Date. 3. Refresher Grants: On the date of each
Annual Meeting held after the Effective Date, each Eligible Director who: (i) is
nominated to be re-elected to the Board to serve a three-year term at such
Annual Meeting (the “Re-Elected Term”), (ii) continues to serve as a
non-employee member of the Board following such Annual Meeting, and (iii) does
not hold any outstanding Company equity award which remains unvested with
respect to any shares subject to such equity award as of the date of such Annual
Meeting will be automatically, and without further action by the Board or
Compensation Committee of the Board, granted RSUs (the “Refresher Grant”) with
an aggregate grant date fair value (as calculated in accordance with ASC Topic
718) of $450,000. The shares subject to each Refresher Grant will vest in
substantially equal quarterly installments over the applicable expected
Re-Elected Term (each a “Vesting Date”), provided that, if the Annual Meeting at
which the scheduled Re-Elected Term ends occurs prior to the last scheduled
quarterly Vesting Date for the Refresher Grant, the Refresher Grant shall become
fully vested as of the day immediately preceding such Annual Meeting. Vesting of
the Refresher Grant is subject in all cases to the Eligible Director’s
Continuous Service (as defined in the Plan) through each such applicable vesting
date. 3 197442999 v19



--------------------------------------------------------------------------------



 